Title: To James Madison from James Simpson, 3 June 1807
From: Simpson, James
To: Madison, James



No: 123
Sir
Tangier 3d. June 1807.

No. 122 served purposely to advise a Bill of Sixteen hundred Dollars drawn for Contingent Expences.
I have now the honour to advise that His Imperial Majesty has again removed his Court to Morocco.  From thence he has made an excursion as far to the Southward as Tarzidaunt, merely to gratify curiosity, without any Political object in view; as certainly there is not a shadow of prospect of the people inhabiting the Country laying beyond that, submitting themselves to his Dominion.
Joseph Lee late Mate of the Brig Indefatigable has been released from the Arabs by Mr. Renshaw.  He paid them four hundred and fifty dollars for him.  By last advices from Mogadore I learn Mr. Seavers Ransom joined with Fenwick, the Companion of his attempts to escape, has been finaly agreed in thirteen hundred dollars.  Next Courrier may bring advice of their being free.  I still apprehend very bad consequences on these very high prices of Redemption being paid.
We have now in this Bay the Brig Harriet of Beverley, Chartered to carry Mulley Solimans long promised Present of fifteen Horses for the Emperour Napoleon, to Marsellies.
The Treasurer is named Ambassador, but has not yet arrived here.  It is expected one of His Majestys Frigates will convey the Ambassador, or at least accompany him.  Probably the Corvette presented by the Dutch Government last year may be sent on this Service, as it stands more in need of Repair than any of the others.  The Brig Mista bought at Lisbon has been found insufficient for an Armed Vessel and is now employed in Commerce.  Yesterday the customary Consular Passports were issued for three of the Emperours Ships, nearly ready to sail from Larach on a Cruise,
Neumona  32 Guns and 175 Men Commanded by Arraz Anwad
Cuera, 24 Guns  175 Men Arraz Moaly Flores
Amberica  22 Guns  150 Men Arraz Ben Ottoman
We know of no Nation they have to act against but Russia.
The Emperour has again limited the Export of live Cattle from this Country, to the two thousand head a year, allowed by Treaty for the supply of Gibraltar, by which means their Fleet off Cadiz dont now receive any from hence.
On the 20h Ulto. at the Festival of Melood the French Consul here hoist his Flag, but he has not been permitted to hoist either the Italian or Neapolitan on his House.  Mulley Soliman adheres to the Regulation he made in September last year, that no one Consul shall represent two Nations with him.  I have the honour to be with sentiments of the highest Respect Sir Your Most Obedient and Most Humble Servant

James Simpson

